—Order, Supreme Court, New York County (Marylin Diamond, J.), entered May 3, 2002, which, insofar as appealed from, granted defendants-respondents’ motions to dismiss the complaint as against them for failure to state a cause of action, unanimously affirmed, with costs.
Plaintiff alleges that defendants-respondents, who are his former wife’s brother and attorneys, colluded with his former wife to have him falsely arrested for domestic violence so as to give her an “unfair advantage” in the divorce case they were planning against him. Whatever roles respondents may have played in bringing about plaintiff’s arrest, fair notice thereof is not provided by his allegations, aptly characterized by the motion court as “unspecific and unfocused,” that they gave the former wife “aid,” “encouragement,” “support” and “advice” (CPLR 3013, 3016 [b]). We have considered and rejected plaintiff’s other claims. Concur — Nardelli, J.P., Mazzarelli, Saxe, Rosenberger and Friedman, JJ.